Citation Nr: 0405813	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  97-04 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a liver disorder, 
manifested by fatty infiltration of the liver.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

Appellant had active military service from June 1973 to July 
1995.  He is a veteran of the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Providence, 
Rhode Island, Regional Office (RO) that denied service 
connection for a liver disorder, diagnosed as fatty 
infiltration of the liver.

Appellant testified at a hearing before the RO in December 
2003.  Appellant initially requested a hearing before the 
Board but subsequently withdrew that request in writing.


FINDINGS OF FACT

1.  Appellant currently has a laboratory finding, diagnosed 
as fatty infiltration of the liver, that was first noted 
during appellant's military service.

2.  Appellant's condition, fatty infiltration of the liver, 
is a laboratory finding and does not cause him a present 
disability.  No chronic liver disorder is currently 
clinically demonstrated.


CONCLUSION OF LAW

A chronic liver disorder was not incurred in or aggravated by 
service; fatty infiltration of the liver is not shown to be a 
disability.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.151, 3.159, 
3.303, 3.304, 3.317 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2000)) became law.  VA has 
also redefined the provisions of 38 C.F.R. § 3.159 in view of 
the new statutory changes.  See 66 Fed. Reg. 45,620-32 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2003)).  This law redefined the obligations 
of VA and imposed an enhanced duty on VA to assist a claimant 
in developing his claim.  The VCAA also imposed an enhanced 
duty on VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

In cases where the law, and not the evidence, is dispositive, 
the VCAA is not for application.  Mason v. Principi, 16 Vet. 
App. 129 (2002).  In this case, it is undisputed that 
appellant has a current condition of fatty infiltration of 
the liver, and that this condition was first diagnosed while 
appellant was in military service.  The entire issue under 
appellant review is whether appellant's condition constitutes 
a "disability" within the meaning of the statute and the 
implementing regulations.  This is a matter of law, not of 
evidence.  The Board accordingly finds that the VCAA does not 
apply to the adjudication of this claim.  It is noted that 
there is no other liver pathology demonstrated.

II.  Factual Background

Appellant's service medical records are on file.  Appellant 
was diagnosed with fatty infiltration of the liver, secondary 
to hyperlipidemia, in March 1992.  This condition is noted in 
appellant's separation physical examination in June 1995.

Appellant testified before the RO in December 2003; a copy of 
the testimony has been associated with the file.  Appellant 
testified that he is currently diagnosed with fatty 
infiltration of the liver (T-2) and that he understands that 
this condition is a signal for possible cirrhosis of the 
liver at a later point in life (T-3).  However, the only 
specific problems that the condition has presented appellant 
so far have been that appellant cannot donate blood and 
appellant has been denied commercial life insurance because 
of the possibility that the condition may develop into 
cirrhosis at a future date (T-3).  There have been no 
specific medical problems attributable to the fatty 
infiltration of the liver (T-3).  Appellant testified that, 
per his understanding, he is entitled to service connection 
at zero percent disabling because the condition arose in 
service (T-4, T-5).  RO informed appellant that there cannot 
be service connection unless there is a present disability, 
but RO stated that the issue would be referred to the Board 
for a determination on the matter (T-5, T-6).  

There are several VA medical examinations on file that 
competently document a diagnosis of fatty infiltration of the 
liver (March 1996, June 1998, and August 1999).  Of 
particular note is the VA medical examination of March 1996, 
which states, "There is no abdominal discomfort.  There is 
no food intolerance.  The patient denies any nausea or 
vomiting.  There are no areas of pain.  There is no 
associated anorexia or general malaise.  The patient's weight 
has been stable and he denies any generalized weakness."  
The VA medical examination of August 1999 states, "There 
should be no physical disability resulting from this 
condition."

III.  Analysis

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999) (emphasis added).  Thus, evidence of a current 
disability is the threshold issue in proving a claim for 
service connection.

"Current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Chelte v. Brown, 10 Vet. App. 268 (1997).
"Congress specifically limits entitlement to service-
connected disease or injury where such cases have resulted in 
a disability ... in the absence of proof of present disability 
there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The term "disability" as used for VA 
purposes refers to an impairment of earning capacity due to a 
disease, injury, or defect, rather that the disease, injury, 
or defect itself.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The record is clear that appellant's fatty infiltration of 
the liver occurred in service.  However, that a condition or 
injury occurred in service alone is not enough; there must be 
a disability resulting from that condition or injury.  
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Robideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  This is 
essentially a laboratory finding for which there is no basis 
for assigning service connection.  At such later point as 
there is chronic disability shown there would be a basis for 
refiling the claim.

In this case, there is no evidence that appellant has a 
current disability resulting from his liver condition.  
Appellant in fact has testified that he has no current 
medical condition resulting from his liver condition, and the 
only competent medical opinion in regard to disability is a 
VA medical examiner's opinion that there is no present 
disability.

The Board accordingly finds that appellant does not have a 
current disability resulting from the fatty infiltration of 
the liver, and that appellant has not established a claim for 
service connection.

Appellant is a veteran of the Persian Gulf War.  There are a 
number of signs or symptoms that may be a manifestation of 
undiagnosed illness, or a chronic multisymptom illness, 
resulting from that war.  38 U.S.C.A. §§ 1117, 1118 (West 
2002).  However, appellant's liver condition does not fall 
within the symptoms and presumptions of that statute.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim, and the benefit-of-
the-doubt rule accordingly does not apply. 


ORDER

Entitlement to service connection for a liver disorder 
manifested by fatty infiltration of the liver, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



